Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the claims filed 1/03/2022
Claims 1-19 are pending.
Claim(s) 1, 11, 12 is/are independent claim(s).

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,216,706 in view of Cronin (see 35 USC 103 rejection below). 

As per claim 1, the patent discloses method for generating visual representations of interesting plots of tabular data, comprising: 
determining a plurality of prediction values for a plurality of column sets included in tabular data, wherein each column set includes a first column and at least one additional column of the plurality of columns, wherein each prediction value is determined for a column set of the plurality of column sets using a prediction function selected from a plurality of prediction functions based on a column type of each column of the column set [col 12, lines 1-8 ] `;
determining an interest rank for each column of the plurality of columns based on the plurality of prediction values [col 12, lines 9-12]; 
determining an interest rank for each plot of a plurality of potential plots based on the plurality of prediction values and the interest rank of each of the plurality of columns, wherein each potential plot is a plot of one of the plurality of column sets [col 12, lines 13-18]; and
 generating a visual representation of at least one interesting plot, wherein the at least one interesting plot is selected from among the plurality of potential plots based on the plurality of interest ranks of the plurality of potential plots [col 12, lines 19-23].
The Patent failed to disclose wherein the prediction value represents a degree to which the first column being predicted by the at least one additional column. Cronin, in the same field of column relationship data discloses this limitation in that [[col 69, lines 8-20, claim 1] returning a predictive record set responsive to the query, the predictive record set having a plurality of elements therein, each of the returned elements including a column identifier predicted as being related to the specified column of the dataset and a confidence indicator indicating a degree of confidence that a relationship exists between the specified column]. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the statistical engine of Viegas to include a prediction value representing a degree to which the first column being predicted by the at least one additional column as disclosed by Cronin. The motivation for doing so would have been to provide predictive models that provide solutions customized to particular datasets (col 4, lines 61-63).


As per claim 2, the Patent discloses wherein determining the interest rank for each column of the plurality of columns further comprises: creating a prediction graph based on the plurality of prediction values, wherein the prediction graph has a vertex set and an edge set, wherein the vertex set includes a list of the plurality of columns., wherein the edge set includes the plurality of prediction values; and applying a power iteration algorithm on the prediction graph [Col 12, lines 24-34].

As per claim 3, the Patent discloses wherein determining the plurality of prediction values for the plurality of column sets further comprises: applying a classifier to features extracted from the tabular data; and selecting the prediction function to be applied to each column set of the plurality of column sets based on the classification for each of the two columns of the column set [col 12, lines 34-42].

As per claim 4, the Patent discloses wherein the classifier is trained to classify each column into a column type[col 12, lines 34-42].

As per claim 5, the Patent discloses wherein the features include at least one of: column names, column distribution features, string information features, and column relations[col 12, lines 45-47].

As per claim 6, the Patent discloses wherein at least one of the plurality of prediction functions is asymmetrical[col 12, lines 48-67, Col 13. Lines 1-5].

As per claim 7, the Patent discloses wherein the prediction value determined by applying each asymmetrical prediction function is different for at least some inverse column sets of the plurality of column sets[col 13, lines 6-9].

As per claim 8, the Patent discloses wherein the column type of each column of the plurality of column sets is either a measurement column including numerical values or a dimension column including data other than numerical values[col 13, lines 7-14].

As per claim 9, the Patent discloses wherein the at least one column of each column set is a first column and a second column, wherein the first column has a first column type, wherein the second column has a second column type, further comprising: applying a first prediction function when the first column type is a dimension column and the second column type is a measurement column; applying a second prediction function when the first column type is a measurement column and the second column type is a dimension column; applying a third prediction function when each of the first column type and the second column type is a measurement column; and applying a fourth prediction function when each of the first column type and the second column type is a dimension column[col 13, lines 15-31].

Claim 10 is rejected under the same rationale as claim 1 above.

Claim 11 is rejected under the same rationale as claim 1 above.

Claims 12-19 are rejected under the same rationale as claims 2-9 above.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, lines 8-9, 10-11 read: “determining an interest rank for each column of the plurality of columns” and “determining an interest rank for each plot for the plurality of plots”. It follows that after determination, there would be a plurality of “column interest ranks” and a plurality of “plot interest ranks”. Lines 13-14 read: “wherein the at least one interesting plot is selected from among the plurality of potential plots based on the plurality of interest ranks”. It is unclear based on which of the plurality of interest ranks is the interesting plot being selected. For examination purposes, the Examiner is interpreting the selection of the interesting plot as being based on the interest ranks for the plurality of potential plots.
	Claims 2-10 are rejected for being dependent on a rejected base claim.
Claims 11, 12 are rejected under the same rationale as claim 1 above.
Claims 13-19 are rejected for being dependent on a rejected base claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernanda Viegas et al. (US Pg Pub No. 2018/0088753; Published: 03/29/2018; Filed: 09/28/2017; Priority: 09/29/2016)(hereinafter: Viegas) in view of Beau Cronin et al (US PAT No. 10963541).
Viegas was cited in the IDS filed 1/11/2022.

Claim 1:
As per independent claim 1, Viegas discloses a method for generating visual representations of interesting plots of tabular data, comprising: 
determining a plurality of prediction values for a plurality of column sets included in tabular data [[0020] Statistical analysis may be performed on the data table to obtain one or more statistics about the columns in the data table]. Statistics analogous to prediction values. Tabular data includes plurality of columns. wherein each column set includes a first column and at least one additional column of the plurality of columns, wherein each prediction value is determined for a column set of the plurality of column sets using a prediction function selected from a plurality of prediction functions based on a column type of each column of the column set [[0026] The statistical engine 114 may determine one or more statistics 121 about the columns in the data table 120. For example, the statistics 121 may include an aggregation of the unique values in each column. An aggregation may refer to a calculation over the data to reveal information about the data. The statistics 121 may also include a range of values in each of the columns, a distribution of the data (e.g., whether the data values are randomly distributed or distributed in a trending (increasing/decreasing) manner), a number of rows in the data table 120, and so forth]. Based on the prediction values (statistics on the column sets) predictions (information about the data) is gathered. 
determining an interest rank for each column of the plurality of columns based on the plurality of prediction values [[0032] values of columns predicted and taken into account to select plots [0041] number of unique values in column is predicted, column relationships predicted].
determining an interest rank for each plot of a plurality of potential plots based on the plurality of prediction values and the interest rank of each of the plurality of columns, wherein each potential plot is a plot of one of the plurality of column sets[[0056] the processing device may order the suggested charts in the chart suggestion list 200 based on the score, with the highest scoring suggested charts being displayed more preferentially (e.g., higher up) in the chart suggestion list 200. In some implementations, the processing device may also use a diversity criterion to determine the order of the suggested charts in the chart suggestion list 200]. Plots (suggested charts) are ranked based on scores.
generating a visual representation of at least one interesting plot, wherein the at least one interesting plot is selected from among the plurality of potential plots based on the plurality of interest ranks of the plurality of potential plots [[0057] the processing device may receive a selection of a suggested chart from the chart suggestion list 200. For example, the user may have selected the suggested chart (e.g., by single clicking an input apparatus on the suggested chart or hovering a cursor over the suggested chart) in the suggested chart list 200].
Viegas discloses prediction data based on the prediction values (statistics on the column sets). Viegas failed to specifically disclose wherein the prediction value represents a degree to which the first column being predicted by the at least one additional column.
Cronin, in the same field of column relationship data discloses this limitation in that [[col 69, lines 8-20, claim 1] returning a predictive record set responsive to the query, the predictive record set having a plurality of elements therein, each of the returned elements including a column identifier predicted as being related to the specified column of the dataset and a confidence indicator indicating a degree of confidence that a relationship exists between the specified column].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the statistical engine of Viegas to include a prediction value representing a degree to which the first column being predicted by the at least one additional column as disclosed by Cronin. The motivation for doing so would have been to provide predictive models that provide solutions customized to particular datasets (col 4, lines 61-63).


Claim 8:
As per claim 8, which depends on claim 1, Viegas and Cronin disclose wherein the column type of each column of the plurality of column sets is either a measurement column including numerical values or a dimension column including data other than numerical values. Viegas, [fig 2, columns have numerical values].

Claim 10:
	As per independent claim 10, it recites a non-transitory computer readable medium having instructions stored thereon causing a processing circuit to execute the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 11:
	As per independent claim 11, it recites a system comprising memory and a processing circuit configured to execute the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 18:
	As per claim 18, it is rejected under the same rationale as claim 8 above.

Claims 3-5, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viegas and Cronin in view of Jordan M. Breckenridge et al. (US Pg Pub No. 20150170056 Published: 06/18/2015)(hereinafter: Breckenridge).

Claim 3:
As per claim 3, which depends on claim 1, Viegas and Cronin failed to specifically disclose wherein determining the plurality of prediction values for the plurality of column sets further comprises: applying a classifier to features extracted from the tabular data; and selecting the prediction function to be applied to each column set of the plurality of column sets based on the classification for each of the two columns of the column set.
Breckenridge, in the same field of determining data types from input data discloses this limitation in that [[0033] The model training module 212 can determine whether the output data portions of the training data samples are numerical values, and if so, the type can be determined as regression type and if not, then the type can be determined as classification type. In some implementations, the training data can be parsed and if all characters in an output column are successfully identified as being a numerical value from 0 to 9, e.g., by comparison to a specific format or set of expressions, then the model training module 212 determines the training data type is regression type. In other implementations, the values in the output column can be input into a trained predictive model that is trained to classify input data as either "numerical" or "not numerical". The trained predictive model can thereby be used to label the data in the output column as numerical or not numerical, from which the type can be determined to be regression type…[0034] once the training data is determined to be classification or regression type, the output column data can be further input into one or more additional trained predictive classifier models to further determine a sub-type (i.e., more specific type) for the training data.]. Classifier used to extract and classify column data.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Viegas’s column analysis to apply a classifier to features extracted from the tabular data and select the prediction function to be applied to each column set of the plurality of column sets based on the classification for each of the two columns of the column set as disclosed by Breckenridge. The motivation for doing so would have been to determine data types in order to determine the most appropriate prediction model (0003, 0008).

Claim 4:
As per claim 4, which depends on claim 3, it is rejected under the same rationale as claim 3 above. Additionally, Viegas, Cronin and Breckenridge disclose wherein the classifier is trained to classify each column into a column type. Breckenridge [0033-0034] Classifier classifies columns into numerical or non-numerical types.

Claim 5:
As per claim 5, which depends on claim 3, it is rejected under the same rationale as claim 3 above. Additionally, Viegas, Cronin and Breckenridge disclose wherein the features include at least one of: column names, column distribution features, string information features, and column relations. Breckenridge, [0033]. Features to classify include determining whether data includes strings or combination of character and strings.

Claim 13:
	As per claim 13, it is rejected under the same rationale as claim 3 above.

Claim 14:
	As per claim 14, it is rejected under the same rationale as claim 4 above.

Claim 15:
	As per claim 15, it is rejected under the same rationale as claim 5 above.




Allowable Subject Matter

Claims 2, 6-7, 9, 12, 16-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/           Primary Examiner, Art Unit 2144